               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3094

vs.                                          FINAL ORDER OF FORFEITURE

OSCAR EULALIO SANDOVAL,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 77). On March 12, 2019, the Court entered a Preliminary
Order of Forfeiture (filing 72) pursuant to 21 U.S.C. § 853, based upon the
defendant's plea of guilty to distribution of methamphetamine in violation of
21 U.S.C. § 841, and his admission of the forfeiture allegation contained in the
indictment. Filing 64; filing 65 at 1; filing 70 at 19-20. By way of the
preliminary order of forfeiture, the defendant's interest in $6,770 in United
States currency was forfeited to the United States. Filing 72.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on March 14, 2019, on an official Internet government forfeiture site,
www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of Publication
(filing 76) was filed on May 17, 2019. The Court has been advised by the
plaintiff that no petitions have been filed, and from a review of the Court file,
the Court finds no petitions have been filed.
IT IS ORDERED:


1.   The plaintiff=s Motion for Final Order of Forfeiture (filing 77)
     is granted.


2.   All right, title, and interest in and to the $6,770 in United
     States currency held by any person or entity are forever
     barred and foreclosed.


3.   The currency is forfeited to the plaintiff.


4.   The plaintiff is directed to dispose of the currency in
     accordance with law.


Dated this 6th day of June, 2019.

                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -2-
